DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/2/2021 does not place the application in condition for allowance.
	The previous rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2000-150948A to Murakami (machine translation relied upon herein).
	Regarding claims 1-5, 9, and 15, Murakami teaches a photovoltaic (PV) device comprising
a plurality of PV cells 10a, 10b having two opposite peripheral edges (each of 10a, 10b have two left-right extending edges that are separated in the up-down dimension of Fig. 13) with a first surface (visible surface of 10a, 10b in Fig. 13) therebetween (“Embodiment 1” on p. 16-17 of translation), each PV cell comprising
a plurality of discrete contact pads on the first surface and extending along a first of the two peripheral edges (the conductive film 3 has been removed in portions, the areas between the removed portions reads on discrete contact pads)
a plurality of discrete electrically conductive bonding material regions 5, each in physical and electrical contact with one of the plurality of discrete contact pads on the first surface (Figs. 14-16 show regions 5 formed of silver paste)
a plurality of electrically non-conductive bonding material regions (Fig. 16 denotes two exemplary regions “6”, formed of insulating adhesive) on the first surface and extending along the first peripheral edge in locations between the plurality of discrete contact pads, wherein ones of the plurality of electrically non-conductive bonding material regions are not in contact with ones of the plurality of discrete electrically conductive bonding material regions (“A gap of, for example, about 0.5 mm may be provided between the adhesives so that the conductive adhesive and the insulating adhesive do not mix.”).
The term “discrete region” is interpreted in light of the instant disclosure. Paragraph [0027] of the specification recites “As used herein, ‘regions’ can be used to describe discrete areas, volumes, divisions or locations of an object or material having definable characteristics but not always fixed boundaries.”. Further, the term “discrete” is otherwise used in the phrase “discrete, or isolated”. Further, a person having ordinary skill in the art would understand “discrete” to include “separate or distinct in form or concept”, “consisting of distinct or separate parts” (https://www.collinsdictionary.com/dictionary/english/discrete). 
Murakami’s regions 6 are physically connected by an 0.5 mm edge portion (bottom of p. 16 of the translation), which seems to be shown in Fig. 16. Murakami also teaches that “the current collecting electrode and the like are not removed rom the lower surface of the insulating adhesive at the edge portion.”; whereas the majority of the area of regions 6 correspond to regions described by : “The current-collecting electrode and the amorphous silicon semiconductor layer at the portion where the insulating adhesive is in contact have been removed before bonding by a grinder in advance”. Therefore the portions 6 of electrically non-conductive bonding material regions that are not formed along the edge are areas or volumes of material that have distinct, definable characteristics, compared to the portions of non-conductive material formed along the edge. These electrically non-conductive bonding material regions are discrete electrically non-conductive bonding material regions.
Per claim 2, Murakami teaches the limitations of claim 1. The plurality of PV cells 10a, 10b are connected in a shingled arrangement such that the first peripheral edge of one of the plurality of PV cells overlaps a second peripheral edge of an adjacent PV cell to form an interconnect bond line comprising the plurality of discrete electrically conductive bonding material regions 5 and the plurality of discrete electrically non-conductive bonding material regions (especially see Figs. 14, 15).
Per claim 3, Murakami teaches the limitations of claim 1. The plurality of discrete electrically conductive bonding material regions 5 are substantially aligned with the plurality of discrete electrically non-conductive bonding material regions (Fig. 16).
Per claim 5, Murakami teaches the limitations of claim 1. Each of the plurality of discrete electrically conductive bonding material regions 5 alternate with each of the plurality of discrete electrically non-conductive bonding material regions such that bonding regions of the same type are not directly adjacent (Figs. 15, 16).
Per claim 9, Murakami teaches the limitations of claim 1. Above, the discrete contact pads were described as regions where the conductive film 3 has not been removed, which substantially corresponds to the locations of the discrete electrically conductive bonding material regions. However, as the discrete contact pads are not provided with any structural characteristics or physical properties, it is valid to interpret the discrete contact pads to be entirely defined as the area of the cell making contact with the discrete electrically conductive bonding material regions. As such, each of the discrete electrically conductive bonding materially regions substantially entirely cover one of the plurality of discrete contact pads.
Per claim 15, Murakami teaches the limitations of claim 1. The electrically non-conductive bonding material regions comprise an epoxy adhesive material (“epoxy adhesive made by Three Bond Co., Ltd.”).
Regarding claim 18, Murakami teaches a photovoltaic (PV) cell 10a (Fig. 13, “Embodiment 1” on p. 16-17 of translation) comprising
a plurality of discrete contact pads on the first surface of the PV cell and extending along a first edge of the PV cell (the conductive film 3 has been removed in portions, the areas between the removed portions reads on discrete contact pads)
a plurality of discrete electrically conductive bonding material regions 5, each in physical and electrical contact with one of the plurality of discrete contact pads on the first surface of the PV cell (Figs. 14-16 show regions 5 formed of silver paste)
a plurality of electrically non-conductive bonding material regions (Fig. 16 denotes two exemplary regions “6”, formed of insulating adhesive) on the first surface of the PV cell and extending along the first edge of the PV cell in locations between the plurality of discrete contact pads, wherein ones of the plurality of electrically non-conductive bonding material regions are not in contact with ones of the plurality of discrete electrically conductive bonding material regions 5 (“A gap of, for example, about 0.5 mm may be provided between the adhesives so that the conductive adhesive and the insulating adhesive do not mix.”).
The term “discrete region” is interpreted in light of the instant disclosure. Paragraph [0027] of the specification recites “As used herein, ‘regions’ can be used to describe discrete areas, volumes, divisions or locations of an object or material having definable characteristics but not always fixed boundaries.”. Further, the term “discrete” is otherwise used in the phrase “discrete, or isolated”. Further, a person having ordinary skill in the art would understand “discrete” to include “separate or distinct in form or concept”, “consisting of distinct or separate parts” (https://www.collinsdictionary.com/dictionary/english/discrete). 
Murakami’s regions 6 are physically connected by an 0.5 mm edge portion (bottom of p. 16 of the translation), which seems to be shown in Fig. 16. Murakami also teaches that “the current collecting electrode and the like are not removed from the lower surface of the insulating adhesive at the edge portion.”; whereas the majority of the area of regions 6 correspond to regions described by : “The current-collecting electrode and the amorphous silicon semiconductor layer at the portion where the insulating adhesive is in contact have been removed before bonding by a grinder in advance”. Therefore the portions 6 of electrically non-conductive bonding material regions that are not formed along the edge are areas or volumes of material that have distinct, definable characteristics, compared to the portions of non-conductive material formed along the edge. These electrically non-conductive bonding material regions are discrete electrically non-conductive bonding material regions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami as applied to claim 1 above, and further in view of US PGPub 2013/0152996 to DeGroot (of record).
Regarding claims 10-12, Murakami teaches the limitations of claim 1. The material of the electrically conductive bonding material regions is described as an electrically conductive adhesive including silver, nickel, copper, or gold and an organic binder resin formed of epoxies (middle of p. 24 of translation), but is not specifically described as comprising metallic particles. However, it would been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the electrically conductive bonding material regions to comprise an electrically conductive resin and metallic particles, the resin comprising epoxy and the metallic particles comprising silver, nickel, copper, or gold, because such materials are conventionally used to form electrically conductive adhesive (¶0042 of DeGroot). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami as applied to claim 1 above, and further in view of DeGroot. Supporting information is provided by US PGPub 2010/0129122 to Ciaschi (of record).
Regarding claim 14, Murakami teaches the limitations of claim 1. Murakami teaches that the mechanical strength of the electrically non-conductive bonding material regions should be optimized to alleviate bending stress (top of p. 7 of translation). While Murakami does not teach a particular Young’s modulus, DeGroot teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use polyimide to form the non-conductive bonding material regions, as it would have merely required the choice of a known material for its art recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). Ciaschi teaches that polyimide has a Young’s modulus that exceeds 5 MPa (¶0005). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami as applied to claim 1 above, and further in view of US PGPub 2014/0213013 to Britt (of record).
Regarding claim 13, Murakami teaches the limitations of claim 1. Murakami does not specifically teach the electrical resistance of the electrically conductive bonding material regions. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to optimize the electrical resistance of these regions in order to achieve a desired ohmic behavior (¶0019, 0065, 0067, 0084, 0092 of Britt). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami as applied to claim 2 above, and further in view of JP2009-130193A (machine translation, both ‘193A and translation of record).
Regarding claim 16, Murakami teaches the limitations of claim 2. Murakami does not teach a particular thickness of the interconnect bond line throughout its width. ‘193A teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an interconnect bond line such as disclosed by Murakami to have a thickness throughout its width of greater than 10 microns, as such thickness is suitable to provide a similar electrical connection (p. 7 of translation of ‘193A). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, and 9-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726